MEMORANDUM **
Pengtao Zou, a native and citizen of the People’s Republic of China, petitions for review of the streamlined decision of the Board of Immigration Appeals, which affirmed the decision of the Immigration Judge (IJ) denying petitioner’s claims for asylum and withholding of removal.1 We deny the petition.
Even assuming that Zou’s testimony was credible, upon a review of the entire record, we conclude that substantial evidence supports the IJ’s findings of no past persecution and that Zou failed to establish a well-founded fear of future persecution. While Zou’s arguments to the contrary carry some force, “the record does not compel us to reach a conclusion different from the IJ’s.” See Halaim v. INS, 358 F.3d 1128, 1132 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit, except as provided by Ninth Cir. R. 36-3.


. We do not recite the facts and prior proceedings with which the parties are familiar.